 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNIE JAMES,                                    No. 2:17-cv-1433 MCE CKD P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    J. PRICE, et al.,
15                        Defendants.
16

17          On January 28, 2019, the court directed plaintiff to file a response to defendant Austin’s

18   motion to compel within 14 days and warned plaintiff that failure to do so would result in a

19   recommendation that this action be dismissed without prejudice pursuant to Federal Rule of Civil

20   Procedure 41(b). Plaintiff has not responded to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be served and filed within fourteen days after service of the objections. The
                                                       1
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 26, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     jame1433.dis
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
